Exhibit 10.3

FIRST AMENDMENT TO

CREDIT AGREEMENT

This First Amendment to Credit Agreement is dated as of November     , 2017, by
and among Mastech Digital, Inc., a Pennsylvania corporation (“MDI”), in its
capacity as Borrowing Agent under the Credit Agreement (as defined below), PNC
Bank, National Association (“PNC Bank”) and the other Lenders party hereto, and
PNC Bank, in its capacity as administrative agent for the Lenders (hereinafter
referred to in such capacity as the “Administrative Agent”) (the “First
Amendment”).

W I T N E S S E T H:

WHEREAS, MDI and the other Borrowers party thereto, the Guarantors party
thereto, the Lenders party thereto and the Administrative Agent entered into
that certain Credit Agreement, dated as of July 13, 2017 (as may be amended,
restated, modified or supplemented from time to time, the “Credit Agreement”);
and

WHEREAS, the Borrowers and the Guarantors desire to amend certain provisions of
the Credit Agreement and the Lenders and the Administrative Agent shall permit
such amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1.    All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meanings herein as in the Credit Agreement unless
the context clearly indicates otherwise.

2.    The definition of Required Lenders set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

Required Lenders means

(A)    If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and

(B)    If there exist three (3) or more Lenders, at least two (2) Lenders (other
than any Defaulting Lender) aggregately having more than fifty percent (50%) of
the sum of (a) the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the



--------------------------------------------------------------------------------

Lenders (excluding any Defaulting Lender), (b) the aggregate outstanding amount
of any Term Loans and (c) the aggregate amount of the Delayed Draw Term Loan
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Delayed Draw Term Loan Commitments, the outstanding Delayed
Draw Term Loans of the Lenders (excluding any Defaulting Lender).

3.    Section 9.2.3 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

9.2.3    Guaranties.    Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for (i) Guaranties of Indebtedness of the Loan Parties permitted hereunder,
(ii) contingent liabilities arising from the endorsement of negotiable or other
instruments for deposit or collection or similar transactions in the ordinary
course of business and (iii) the obligations of MDI under that certain Parent
Company Guarantee, dated on or around even date herewith, between MDI and
Farmers Group, Inc. (the “Farmers Guaranty”), the form of which has been
delivered by MDI to the Administrative Agent, pursuant to which MDI shall
Guaranty the obligations of Mastech Canada under the Guaranteed Agreements (as
such term is defined in the Farmers Guaranty); provided that there is no
material change in the terms thereof without the prior written consent of the
Administrative Agent.

4.    The provisions of Sections 2 and 3 of this First Amendment shall not
become effective until the Administrative Agent has received the following
items, each in form and substance acceptable to the Administrative Agent and its
counsel:

(a)    this First Amendment, duly executed by each of the Loan Parties, the
Administrative Agent and the Required Lenders; and

(b)    such other documents as may be requested by the Administrative Agent, if
any.

5.    Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement and the other Loan Documents, except as such
representations and warranties, agreements and covenants may have heretofore
been amended, modified or waived in writing in accordance with the Credit
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

6.    Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which at any time has secured the Obligations hereby
continues to secure the Obligations, except to the extent such document,
instrument or agreement has been modified, terminated or expired in accordance
with their respective terms since their original execution and delivery by such
Loan Party.

7.    Each Loan Party hereby represents and warrants to the Lenders and the
Administrative Agent that (i) such Loan Party has the legal power and authority
to execute and deliver this First Amendment, (ii) the officers of such Loan
Party executing this First Amendment have been duly authorized to execute and
deliver the same and bind such Loan Party with respect to the provisions hereof,
(iii) the execution and delivery hereof by such Loan Party and the performance
and observance by such Loan Party of the provisions hereof and of the Credit
Agreement and all documents executed or to be executed herewith or therewith, do
not violate or conflict with the organizational agreements of such Loan Party or
any Law applicable to such Loan Party or result in a breach of any provision of
or constitute a default under any other agreement, instrument or document
binding upon or enforceable against such Loan Party, and (iv) this First
Amendment, the Credit Agreement and the documents executed or to be executed by
such Loan Party in connection herewith or therewith constitute valid and binding
obligations of such Loan Party in every respect, enforceable in accordance with
their respective terms.

8.    Each Loan Party represents and warrants that (i) no Event of Default
exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this First Amendment or the performance or observance
of any provision hereof, (ii) the schedules attached to and made a part of the
Credit Agreement, are true and correct in all material respects as of the date
hereof, except as such schedules may have heretofore been amended or modified in
writing in accordance with the Credit Agreement, and (iii) it presently has no
known claims or actions of any kind at law or in equity against the Lenders or
the Administrative Agent arising out of or in any way relating to the Loan
Documents.

9.    Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.

10.    The agreements contained in this First Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This First Amendment amends the Credit Agreement and is
not a novation thereof.

11.    This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this First Amendment by e-mail or telecopy shall be
effective as delivery of a manually executed counterpart of this First
Amendment.

 

- 3 -



--------------------------------------------------------------------------------

12.    This First Amendment shall be deemed to be a contract under the Laws of
the State of New York without regard to its conflict of laws principles. Each
Loan Party hereby consents to the nonexclusive jurisdiction of the courts of the
State of New York sitting in New York County, New York and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, with respect to any suit arising out of or mentioning this
First Amendment.

[INTENTIONALLY LEFT BLANK]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this First Amendment to be duly executed by their duly authorized
officers the day and year first above written.

 

  WITNESS:    

Mastech Digital, Inc., a Pennsylvania corporation,

as Borrowing Agent

/s/ Jennifer F. Lacey     By:   /s/ John J. Cronin, Jr.       Name:    John J.
Cronin, Jr.       Title:   EVP and CFO

[Lender Signature Pages Follow]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND

LENDERS:

 

PNC Bank, National Association,

as a Lender and as Administrative Agent

By:   /s/ Samuel Giacomantonio Name:   Samuel Giacomantonio Title:   Vice
President



--------------------------------------------------------------------------------

First National Bank of Pennsylvania,

as a Lender

By:   /s/ Michael Colella Name:   Michael Colella Title:   Vice President



--------------------------------------------------------------------------------

Northwest Bank,

as a Lender

By:   /s/ Thomas K. Craft III Name:   Thomas K. Craft III Title:   SVP Credit
Admin.